Luke, J.
The evidence upon which the accused was convicted was wholly circumstantial, and the proved facts were not sufficient to exclude every other reasonable supposition than that of the guilt of the accused. The verdict,, being without evidence to support it, was contrary to law, and the court erred in overruling the motion for a new trial. cannon v. State, 12 Ga. App. 637 (77 S. E. 920) ; Belmas v. State, 12 Ga. App. 363 (77. S. E. 188).

Judgment reversed.


Wade, O. J., and George, J., concur: